UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

   NICOLE NORRIS,

                             Plaintiff,

                        v.                                 Civil Action 05-01122 (HHK)

   BOARD OF TRUSTEES OF THE
   UNIVERSITY OF THE DISTRICT OF
   COLUMBIA,

                             Defendant.


                                    MEMORANDUM OPINION

       Nicole Norris brings this action against the Board of Trustees of the University of the

District of Columbia (“Board”)1 alleging reverse race discrimination in violation of 42 U.S.C. §

1981 and the D.C. Human Rights Act, D.C. Code § 2-1402.41. The case arises from Norris’s

treatment while she was enrolled as a student in the nursing program at the University of the

District of Columbia.

       Before the Court is the Board’s motion for summary judgment [#41] and the

accompanying statement of material facts not in dispute. Norris has not opposed this motion.2 In


       1
               There has been some confusion as to the proper defendant in this case. As
explained in the Report and Recommendation of United States Magistrate Judge Deborah A.
Robinson [#30], adopted by the Court on September 12, 2008 [#31], the District of Columbia is
not a defendant in this case. The Board replaced the University of the District of Columbia as a
named defendant, by order of the Court granting an unopposed motion filed by Norris, on May
23, 2006.
       2
                Norris instead filed in response to defendant’s motion a “Notice of Voluntary
Dismissal of This Case.” This type of dismissal is not proper at this stage of the proceedings.
Rule 41 of the Federal Rules of Civil Procedure permits a plaintiff to dismiss an action only by
filing “a notice of dismissal before the opposition party serves either an answer or a motion for
summary judgment” or “a stipulation of dismissal signed by all parties who have appeared.” Fed.
R. Civ. P. 41(a)(1)(A) (emphasis added).
accordance with Local Civil Rule 7, because Norris has not controverted the facts identified in

defendant’s statement of material facts, the Court treats such facts as admitted. See LCvR

7(h)(1) (“In determining a motion for summary judgment, the court may assume that facts

identified by the moving party in its statement of material facts are admitted, unless such a fact is

controverted in the statement of genuine issues filed in opposition to the motion.”). Based on

those admitted facts, defendant is entitled to judgment as a matter of law.

       Accordingly, the Court concludes that the Board’s motion should be granted. An

appropriate order accompanies this memorandum opinion.


                                                      Henry H. Kennedy, Jr.
                                                      United States District Judge




                                                  2